PER CURIAM.
The exhaustive briefs and voluminous record have been critically examined. The award attached is at least fully compensatory to the appellant. It was not made upon an erroneous theory. There is no question of law to discuss, as this is not a proper case for the application of the rule in Matter of Board of Water Commissioners, 55 App. Div. 77, 66 N. Y. Supp. 1005. Order affirmed, with $10 costs and disbursements. See, also, 157 App. Div. 933, 142 N. Y. Supp. 1144.
JENKS, P. J., taking no part.